Citation Nr: 0406555	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  01-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx due to tobacco use in service.

2.  Entitlement to service connection for coronary artery 
disease due to tobacco use in service.

3.  Entitlement to service connection for cancer of the 
larynx on a direct and presumptive basis.

4.  Entitlement to service connection for coronary artery 
disease on a direct and presumptive basis.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The December 2000 statement of the case listed the issues of 
entitlement to service connection for status post 
laryngectomy for squamous cell cancer of the larynx and 
service connection for atherosclerotic coronary artery 
disease.  The February 2003 supplemental statement of the 
case listed the issues as entitlement to service connection 
for larynx cancer, respiratory disease, and coronary artery 
disease due to smoking.  However, the issue of service 
connection for respiratory disease was not part of the 
original September 2000 decision and an appeal of this issue 
has not been perfected.  Therefore, the issue of service 
connection for respiratory disease is not before the Board.  
38 U.S.C.A. § 7108 (West 2002); 38 C.F.R. § 20.200 (2003).  
The issue of service connection for respiratory disease will 
be considered only to the extent that it is part of the 
veteran's claim for cancer of the larynx.  

As part of his claims for service connection, the veteran has 
also indicated that carbon monoxide exposure during service 
caused his disabilities.  The February 2003 supplemental 
statement of the case listed the issues of service connection 
for larynx cancer and coronary artery disease due to smoking 
but also considered the claims on a direct and presumptive 
service connection basis.  An April 2003 rating decision 
which was subsequent to the February 2003 supplemental 
statement of the case addressed the veteran's claims of 
disability due to carbon monoxide exposure.  However, no 
additional evidence was considered for this rating decision 
and the veteran was provided with the decision.  Since the 
February 2003 supplemental statement of the case addressed 
service connection for disability on the basis of direct and 
presumptive service connection which would include his claim 
of disability due to carbon monoxide exposure, and he had 
been provided the laws and regulations governing direct and 
presumptive service connection, there is no need to remand 
this case to the RO for issuance of a supplemental statement 
of the case prior to the Board addressing the veteran's 
claims.  Cf. 38 C.F.R. § 19.31 (2003).  Accordingly, there is 
no prejudice to the veteran in the Board considering the 
veteran's appeal at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The issues developed for appellate review are service 
connection for larynx cancer and coronary artery disease.  
The veteran has claimed that these disabilities are due to 
smoking as well as other events in service.  The claim for 
disability due to smoking will be addressed separately from 
the direct and presumptive service connection claims since 
the legal criteria for addressing the smoking claims is 
different than the criteria used to address the direct and 
presumptive service connection claims.  

The veteran was scheduled for a videoconference hearing 
before a Veterans Law Judge of the Board in February 2004.  
However, he did not report for the hearing.  Accordingly, the 
request for the hearing is considered withdrawn and the Board 
will proceed with consideration of the veteran's appeal.  
38 C.F.R. § 20.702(d) (2003).

This decision will address the issues of service connection 
for cancer of the larynx and coronary artery disease due to 
smoking in service, and service connection for cancer of the 
larynx on a direct and presumptive basis.  The remand that 
follows this decision will address the issue of service 
connection for coronary artery disease on a direct and 
presumptive basis.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for neck 
cancer with laryngectomy and heart problems due to smoking in 
service in July 2000.

2.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for cancer of the 
larynx has been developed.

3.  Medical evidence shows the veteran's cancer of the larynx 
is due to smoking.

4.  There is no evidence of a throat disorder or cancer of 
the larynx during service and the evidence in the record does 
not relate or link the veteran's cancer of the larynx to 
service. 

5.  Cancer of the larynx was not present within one year of 
discharge from service.


CONCLUSIONS OF LAW

1.  The claim for service connection for cancer of the larynx 
due to tobacco use in service is barred by law.  38 U.S.C.A. 
§ 1103 (West 2002); 38 C.F.R. § 3.300 (2003). 

2.  The claim for service connection for coronary artery 
disease due to tobacco use in service is barred by law.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003). 

3.  Cancer of the larynx was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for 
cancer of the larynx and coronary artery disease 
due to tobacco use in service.

The veteran claims, in essence, that he developed cancer of 
the larynx and coronary artery disease due to smoking that 
began in service.  

Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service on 
the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during service.  The establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period is not precluded.  38 U.S.C.A. § 1103 
(West 2002).

For claims received by VA after June 9, 1998, disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service.  Tobacco 
products means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.  Service connection is 
not prohibited if disability or death resulted from a disease 
or injury that is otherwise shown to have been incurred or 
aggravated during service or that resulted from disease or 
injury that appeared to the required degree of disability 
within any applicable presumptive period.  38 C.F.R. § 3.300 
(2003). 

In July 2000, a claim for service connection for neck cancer 
with laryngectomy and heart problems due to smoking in 
service was received.  However, in June 1998, legislation had 
become effective which barred service connection for 
disabilities due to the use of tobacco products during 
service.  Prior to June 10, 1998, service connection for 
disability due to tobacco use in service was allowed.  
VAOPGCPREC 2-93.  However, the legislation enacted in June 
1998 barred such claims.  The Board is bound by this law.  
See 38 U.S.C.A. § 7104(a) (West 2002).  As noted, the 
veteran's claim was not received until July 2000.  
Accordingly, the veteran's claims for service connection for 
cancer of the larynx and coronary artery disease due to 
tobacco use in service are barred by law and must be denied.  
38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2003). 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  However, this is a case where the law is 
determinative of the issues on appeal and there is thus no 
further evidence to be developed.  Accordingly, VCAA which 
governs the development of evidence for VA claims and appeals 
is not applicable to these claims, and no further action is 
necessary for compliance with the VCAA.  Mason v. Principi, 
16 Vet. App. 129, 132 (2002) (because the law as mandated by 
statue, and not the evidence, is dispositive of this claim, 
the VCAA is not applicable).  

Service connection for cancer of the larynx
on a direct and presumptive basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
The disease entity must be identified and shown to be chronic 
during service.  In the absence of chronicity, continuity of 
symptomatology following discharge is required.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
when all of the evidence demonstrates that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran had ninety (90) days or more of continuous 
active service and malignant tumors become manifest or are 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2003).  The provisions of 38 C.F.R. § 3.309(a) were 
revised effective November 7, 2002, to provide that service 
connection may be presumed if a preexisting disability is 
show to have been aggravated within one year following 
service.  The previous regulation did not contain such a 
provision related to aggravation.  67 Fed.Reg. 67,792 
(November 7, 2002).  As discussed below, there is no evidence 
of any tumor within one year of discharge.  Therefore, there 
is no prejudice to the veteran in the Board considering the 
revised regulation in the first instance.  Bernard v. Brown, 
4 Vet.App. 384 (1993).

The only service medical record that is available is a 
February 1957 clinical record cover sheet that shows the 
veteran spent four days in a hospital or infirmary for 
diagnoses of acute respiratory disease and asymptomatic 
carrier of beta hemolytic streptococci.  This record does not 
show a disorder of the throat or larynx.  The veteran's other 
service medical records are not available and were reported 
by the National Personnel Records Center (NPRC) to have been 
destroyed by fire.  Accordingly, there is no evidence of a 
throat or larynx disorder during service.  September 2000 and 
October 2000 statements from private physicians indicate that 
the veteran was status post laryngectomy for squamous cell 
cancer of the larynx and that there was a causative link 
between squamous cell cancer of the larynx and the smoking 
history.  A November 2000 private physician statement shows 
the veteran had laryngeal cancer secondary to smoking.  This 
medical evidence shows that the veteran's cancer of the 
larynx is due to smoking.  However, as noted above, service 
connection for cancer of the larynx due to tobacco use is 
barred by law.  There is no evidence of a throat disorder or 
cancer of the larynx during service.  Post service private 
medical records that have been obtained do not relate or link 
the veteran's cancer of the larynx to service.  Accordingly, 
cancer of the larynx was not incurred in service and is not 
related to service.  38 C.F.R. § 3.303 (2003).

There is no evidence of cancer of the larynx within one year 
of discharge from service.  Rather, a November 1998 history 
and physical examination indicates that the diagnosis of 
laryngeal cancer was made in 1998.  Accordingly, cancer of 
the larynx was not present within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2003). 

Cancer of the larynx was not present in service and is not 
related to service.  Cancer of the larynx was not present 
within one year of discharge from service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for cancer of the larynx on a direct and 
presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2003).  

During the pendency of the appellant's claims and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  The VCAA and 
the implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  Additionally, the VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2003).  

Review of the record reflects that the veteran was informed 
of the requirements for granting the benefit sought in the 
September 2000 rating decision, the December 2000 statement 
of the case, the February 2003 supplemental statement of the 
case, and an April 2001 VA letter.  The statement of the case 
and supplemental statement of the case provided the veteran 
with a summary of the evidence in the record used for the 
determination.  Accordingly, the veteran was advised of the 
evidence necessary to substantiate his claim.  The April 2001 
VA letter advised the veteran of the evidence needed to 
support the claim, the kind of evidence he was responsible 
for obtaining, the evidence VA was responsible for obtaining, 
and that he should indicate whether there was additional 
evidence related to his claims.  Accordingly, the duty to 
notify the veteran of what evidence he was responsible for 
obtaining and the evidence VA was responsible for obtaining 
has been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), however, amended 
section 5103(b) to provide that the one-year limitation in 
that section should not be construed to prohibit VA from 
making a decision on the claim before the expiration of the 
one-year period.  This section of the Veterans Benefits Act 
of 2003 also provides that nothing in the section should be 
construed to require re-notification or additional 
notification to the claimant.  This amendment is effective as 
if enacted on November 9, 2000.  Consequently, there is no 
defect with the VCAA notice given to the claimant in this 
case. 

With the exception of a February 1957 clinical record cover 
sheet, the service medical records and service personnel 
records are not available.  NPRC has indicated that they were 
destroyed by fire and could not be reconstructed.  Therefore, 
further attempts to obtain such records would be futile.  The 
veteran has identified private health care provides and 
records from those providers that were sufficiently 
identified were requested and obtained.  The veteran has also 
provided private medical statements and statements from 
individuals he served with.  He has not received a VA 
examination related to his cancer of the larynx.  However, 
medical evidence in the record does not relate the larynx 
cancer to service and thus an examination is not necessary to 
decide the claim.  Wells v. Principi, 326 F.3d 1381 (2003).  
The veteran has not identified additional relevant evidence 
of probative value that has not already been sought and 
associated with the claims file.  Accordingly, the facts 
relevant to this claim have been properly developed.   
38 C.F.R. §§ 3.102, 3.159, 3.326 (2003). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for cancer of the larynx on a direct and 
presumptive basis, a substantially complete application was 
received in July 2000.  Thereafter, in a rating decision, 
dated in September 2000, that issue was denied.  Only after 
that rating action was promulgated did the AOJ, in April 2001 
as noted above, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to issuance of a 
February 2003 supplemental statement of the case which 
addressed the evidence in the record received following the 
April 2001 notice, and prior to the transfer and 
certification of the appellant's case to the Board.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the VCAA 
notice was provided, the RO readjudicated the case in 
February 2003 in a supplemental statement of the case that 
was provided to the appellant at that time.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
at this time would not be prejudicial error to the claimant.  


ORDER

Entitlement to service connection for cancer of the larynx 
due to tobacco use in service is denied.

Entitlement to service connection for coronary artery disease 
due to tobacco use in service is denied.

Entitlement to service connection for cancer of the larynx on 
a direct and presumptive basis is denied.


REMAND

This issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 

As noted above, the veteran's service medical records and 
service records have been destroyed by fire.  The veteran 
claims that he was assigned to motor pool and vehicle 
maintenance duties in service, and was exposed to high levels 
of carbon monoxide.  In a March 2001 statement, a private 
physician indicated that there was a possible link between 
carbon monoxide fume exposure in service and the veteran's 
cardiovascular disease.  Accordingly, the physician's 
statement is more than speculative as to the origin of the 
veteran's coronary artery disease.  Lathan v. Brown, 7 Vet. 
App. 359 (1995); Mattern v. West, 12 Vet. App. 222 (1999).  
Since the veteran's service medical records are not available 
and there is evidence of a possible link between the claimed 
carbon monoxide exposure and the present disability, this 
case will be returned to the RO for examination of the 
veteran and to obtain an opinion as to the etiology of the 
veteran's coronary artery disease.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2003).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should request that the 
veteran be scheduled for a VA 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to determine the current nature of any 
cardiovascular disability that may be 
present.  The examiner should also render 
an opinion whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the claimed 
exposure to carbon monoxide due to 
working in vehicle maintenance in service 
from 1957 to 1959 has caused the 
veteran's current cardiovascular disease.  
The examiner should set out the rationale 
for all opinions expressed.  The claims 
file should be made available to the 
examiner for review. 

2.  Following completion of the above, 
the RO should review the appellant's 
claim for service connection for coronary 
artery disease on a direct or presumptive 
basis.  The RO should conduct any 
additional evidentiary development deemed 
appropriate.  If the decision remains 
adverse to the claimant, he and the 
representative should be provided with a 
supplemental statement of the case and be 
apprised of the applicable time period 
within which to respond.  The case should 
then be returned to the Board for further 
consideration when appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



